        Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 1 of 29 Page ID #:2216


           1     THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
           2     KATHERINE V.A. SMITH, SBN 247866
                   ksmith@gibsondunn.com
           3     LAUREN M. BLAS, SBN 296823
                   lblas@gibsondunn.com
           4     GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
           5     Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
           6     Facsimile: 213.229.7520
           7     MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
           8     ELIZABETH A. DOOLEY, SBN 292358
                   edooley@gibsondunn.com
           9     MATTHEW T. SESSIONS, SBN 307098
                   msessions@gibsondunn.com
         10      GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
         11      Irvine, CA 92612-4412
                 Telephone: 949.451.3800
         12      Facsimile: 949.451.4220
         13      Attorneys for Defendants
                 COGNIZANT TECHNOLOGY SOLUTIONS
         14      CORPORATION and COGNIZANT
                 TECHNOLOGY SOLUTIONS U.S.
         15      CORPORATION
         16                        UNITED STATES DISTRICT COURT
         17                       CENTRAL DISTRICT OF CALIFORNIA
         18                                  WESTERN DIVISION
         19
                 CHRISTY PALMER, VARTAN                  CASE NO. 2:17-CV-06848 DMG (PLAx)
         20      PIROUMIAN, and EDWARD COX,
                                                         DEFENDANTS’ MEMORANDUM IN
         21                    Plaintiffs,               OPPOSITION TO PLAINTIFFS’
                                                         MOTION FOR LEAVE TO FILE
         22          v.                                  THIRD AMENDED COMPLAINT
         23      COGNIZANT TECHNOLOGY
                 SOLUTIONS CORPORATION and               Hearing:
         24      COGNIZANT TECHNOLOGY                    Date:    January 8, 2021
                 SOLUTIONS U.S. CORPORATION,             Time:    9:30 a.m.
         25                                              Place:   Courtroom 8C (Telephonically
                               Defendants.                        or by Video)
         26                                              Judge:   Hon. Dolly M. Gee
         27
         28

Gibson, Dunn &
Crutcher LLP        DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                        Case No. 2:17-CV-06848 DMG (PLAx)
        Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 2 of 29 Page ID #:2217


           1
                                                           TABLE OF CONTENTS
           2
           3                                                                                                                             Page
           4     I. INTRODUCTION AND SUMMARY OF ARGUMENT ......................................... 1
           5     II. FACTUAL BACKGROUND .................................................................................... 3
           6             A.       Plaintiffs’ Allegations in the Second Amended Complaint ....................... 3
           7             B.       New Allegations in the Proposed Third Amended Complaint .................. 5
           8             C.       Mr. Franchitti’s EEOC Charge .................................................................. 7
           9             D.       Procedural History ..................................................................................... 8
         10      III. THE LEGAL STANDARDS GOVERNING THIS MOTION.............................. 10
         11              A.       Federal Rule of Civil Procedure 20.......................................................... 10
         12              B.       Federal Rule of Civil Procedure 16.......................................................... 10
         13              C.       Federal Rule of Civil Procedure 15.......................................................... 11
         14      IV. ARGUMENT.......................................................................................................... 11
         15              A.       Mr. Franchitti Cannot Be Properly Joined Under Rule 20 ...................... 11
         16                       1.       Plaintiffs’ Claims and Mr. Franchitti’s Claims Arise from
         17                                Different Transactions and Occurrences and Do Not Share
                                           Common Questions of Law or Fact ............................................... 12
         18
                                  2.       Joinder Would Be Fundamentally Unfair and Would Not
         19                                Serve Judicial Economy................................................................. 16
         20              B.       Plaintiffs Do Not Demonstrate Good Cause to Modify the Court’s
                                  Scheduling Order Under Rule 16 ............................................................. 17
         21
                         C.       The Rule 15 Factors Governing the Propriety of Amendment Weigh
         22                       Against Granting Leave to Amend Plaintiffs’ Second Amended
         23                       Complaint ................................................................................................. 20
         24      V. CONCLUSION ........................................................................................................ 21
         25
         26
         27
         28
                                                                              i
Gibson, Dunn &
Crutcher LLP           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                                        Case No. 2:17-CV-06848 DMG (PLAx)
        Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 3 of 29 Page ID #:2218


           1
                                                           TABLE OF AUTHORITIES
           2
                                                                                                                                         Page(s)
           3
           4     Cases

           5     Acevedo v. Allsup’s Convenience Stores, Inc.,
                    600 F.3d 516 (5th Cir. 2010) .................................................................................... 10
           6
           7     Ahlmeyer v. Nev. Sys. of Higher Educ.,
                    555 F.3d 1051 (9th Cir. 2009) ............................................................................ 11, 20
           8
                 Bassett v. Haw. Disability Rights Ctr.,
           9       Civ. No. 18-00475 JMS-KJM, 2019 WL 2236075 (D. Haw. May 23,
         10        2019) ......................................................................................................................... 10
         11      Campos v. Cty. of Riverside,
         12        No. 14-cv-1370-JGB-KKX, 2016 WL 9173450 (C.D. Cal. Apr. 5,
                   2016) ............................................................................................................. 11, 18, 19
         13
                 Castellucci v. JPMorgan Chase Bank, N.A.,
         14
                   No. 20-cv-04580-AB-KSX, 2020 WL 4873869 (C.D. Cal. Aug. 10,
         15        2020) ................................................................................................................... 11, 20
         16      Coleman v. Quaker Oats Co.,
         17        232 F.3d 1271 (9th Cir. 2000) ............................................................................ 10, 16

         18      Coughlin v. Rogers,
                   130 F.3d 1348 (9th Cir. 1997) .................................................................................. 13
         19
         20      DatCard Sys., Inc. v. PacsGear, Inc.,
                   No. SACV 10-1288 (C.D. Cal. Nov. 29, 2011)........................................................ 19
         21
                 De Stefan v. Frito Lay, Inc.,
         22
                   No. SACV 10-0112 DOC (MLGx), 2010 WL 11515253 (C.D. Cal.
         23        Sept. 28, 2010) .......................................................................................................... 19
         24      Desert Empire Bank v. Ins. Co. of N. Am.,
         25        623 F.2d 1371 (9th Cir. 1980) ............................................................................ 10, 11
         26      Franchitti v. Cognizant Tech. Sols. Corp.,
                    No. 3:17-CV-06317-PGS-LHG (D.N.J. Aug. 22, 2017) ............................ 8, 9, 17, 19
         27
         28
                                                                                 ii
Gibson, Dunn &
Crutcher LLP            DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                                           Case No. 2:17-CV-06848 DMG (PLAx)
        Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 4 of 29 Page ID #:2219

                                                           TABLE OF AUTHORITIES
           1
                                                                                                                                         Page(s)
           2     Griggs v. Pace Am. Grp., Inc.,
           3        170 F.3d 877 (9th Cir. 1999) .................................................................................... 21

           4     Harter v. Carondelet Health Network,
                   No. CV-15-00343-TUC-RM, 2017 WL 10505262 (D. Ariz. Aug. 4,
           5
                   2017) ..................................................................................................................... 1, 20
           6
                 Jackson v. Laureate, Inc.,
           7        186 F.R.D. 605 (E.D. Cal. 1999) ........................................................................ 11, 18
           8
                 Jenkins v. Lares,
           9        No. 2:13-CV-2273-DB, 2017 WL 3381809 (E.D. Cal. Aug. 7, 2017) .................... 11
         10      Jones v. R.R. Donnelley & Sons Co.,
         11         541 U.S. 369 (2004)........................................................................................ 2, 16, 20
         12      League to Save Lake Tahoe v. Tahoe Reg’l Plan. Agency,
         13         558 F.2d 914 (9th Cir. 1977) .................................................................................... 16

         14      Lodge v. U.S. Remodelers, Inc.,
                   No. CV 07-5409 CAS, 2009 WL 10674127 (C.D. Cal. Feb. 1, 2009) .................... 19
         15
         16      MadKudu Inc. v. U.S. Citizenship and Immig. Servs.,
                   No. 20-CV-02653-SVK, 2020 WL 5628968 (N.D. Cal. Sept. 14, 2020) ................ 13
         17
                 McKneely v. Zachary Police Dep’t,
         18        CIV.A. No. 12-354-SDD-RLB (M.D. La. Aug. 6, 2013) ........................................ 19
         19
                 Meraz v. Broad. Music, Inc.,
         20        No. 2:18-CV-09010-VAP, 2019 WL 6703391 (C.D. Cal. May 22,
         21        2019) ......................................................................................................................... 12

         22      Mireles v. Paragon Sys., Inc.,
                   No. 13-CV-122-L (BGS), 2014 WL 575713 (S.D. Cal. Feb. 11, 2014) .................. 19
         23
         24      Nguyen v. CTS Elecs. Mfg. Sols. Inc.,
                   301 F.R.D. 337 (N.D. Cal. 2014) ............................................................................. 12
         25
                 Padron v. Onewest Bank,
         26        No. 2:14-CV-01340-ODW(Ex), 2014 WL 1364901 (C.D. Cal. Apr. 7,
         27        2014) ......................................................................................................................... 12
         28
                                                                                iii
Gibson, Dunn &
Crutcher LLP            DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                                           Case No. 2:17-CV-06848 DMG (PLAx)
        Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 5 of 29 Page ID #:2220

                                                           TABLE OF AUTHORITIES
           1
                                                                                                                                         Page(s)
           2     Pasha v. Viscosi,
           3       No. 2:19-cv-05672-ODW-AGR, 2020 WL 586821 (C.D. Cal. Feb. 5,
                   2020) ......................................................................................................................... 10
           4
                 Renati v. Wal-Mart Stores, Inc.,
           5
                   No. 19-CV-02525-CRB, 2019 WL 5536206 (N.D. Cal. Oct. 25, 2019) ................. 15
           6
                 Robinson v. Geithner,
           7       No. 1:05-CV-01258-LJO-SKO, 2011 WL 66158 (E.D. Cal. Jan. 10,
           8       2011) ................................................................................................................... 13, 14
           9     Rubio v. Monsanto Co.,
                   181 F. Supp. 3d 746 (C.D. Cal. 2016) .......................................................... 10, 12, 17
         10
         11      In re Silver Wheaton Corp. Secs. Litig.,
                     No. 2:15-cv-5146-CAS (JEMx), 2018 WL 1517130 (C.D. Cal. Mar.
         12          26, 2018) ................................................................................................................... 18
         13
                 Smith v. Cnty. of Santa Clara,
         14        No. 5:11-CV-05643 EJD, 2013 WL 3242346 (N.D. Cal. June 25,
         15        2013) ............................................................................................................. 12, 13, 15

         16      United States v. Sanchez,
                   745 F. App’x 690 (9th Cir. 2018) ............................................................................. 11
         17
         18      Whatru Holding LLC v. Bouncing Angels Inc.,
                   No. CV 14-05187 BRO (PLAx), 2014 WL 12629952 (C.D. Cal. Sept.
         19        18, 2014) ............................................................................................................... 2, 20
         20      Woods v. Storms,
         21        793 F. App’x 542 (9th Cir. 2020) ............................................................................. 18
         22      Wynn v. Nat’l Broad. Co.,
         23        234 F. Supp. 2d 1067 (C.D. Cal. 2002) .................................................................... 12

         24
         25
         26
         27
         28
                                                                                 iv
Gibson, Dunn &
Crutcher LLP            DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                                           Case No. 2:17-CV-06848 DMG (PLAx)
        Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 6 of 29 Page ID #:2221

                                                         TABLE OF AUTHORITIES
           1
                                                                                                                                   Page(s)
           2     Statutes
           3
                 42 U.S.C. § 1981 ..................................................................................................... passim
           4
                 42 U.S.C. § 2000e, et seq. ....................................................................................... passim
           5
                 Rules
           6
           7     Fed. R. Civ. P. 15 .................................................................................................... passim
           8     Fed. R. Civ. P. 16 .................................................................................................... passim
           9     Fed. R. Civ. P. 20 .................................................................................................... passim
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                                              v
Gibson, Dunn &
Crutcher LLP            DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                                         Case No. 2:17-CV-06848 DMG (PLAx)
        Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 7 of 29 Page ID #:2222


           1     I.    INTRODUCTION AND SUMMARY OF ARGUMENT
           2           Plaintiffs Christy Palmer, Vartan Piroumian, and Edward Cox move this Court
           3     for leave to amend their complaint for a third time—more than three years after they
           4     filed their first complaint (on September 19, 2017) and almost a year after the deadline
           5     to amend has passed (on January 17, 2020)—this time to add a brand new plaintiff (Jean-
           6     Claude Franchitti) and his unique and unrelated retaliation claims. To properly amend
           7     at this late stage, Plaintiffs must demonstrate that (1) Mr. Franchitti may be properly
           8     joined pursuant to Federal Rule of Civil Procedure (“Rule”) 20; (2) there is good cause
           9     pursuant to Rule 16 to modify the Court’s scheduling order, which set the deadline to
         10      amend to nearly a year ago; and (3) they have met Rule 15’s requirements for leave to
         11      amend, including demonstrating that amendment would not be futile. Plaintiffs cannot
         12      meet any of these requirements, let alone all three, and on that basis, their motion should
         13      be denied.
         14            First, Plaintiffs have not carried (and cannot carry) their burden to demonstrate
         15      that joinder under Rule 20—a prerequisite to amending to add new parties—is
         16      appropriate here. Plaintiffs have not carried their burden because they failed to argue
         17      joinder in their motion, save for a single sentence in a footnote; as such, the argument is
         18      waived. Even if the argument were not waived, Plaintiffs cannot meet their burden
         19      because Mr. Franchitti’s allegations sound exclusively in retaliation (which is highly
         20      individualized, and not appropriate for this class action complaint), not discrimination
         21      based on race or national origin. Nowhere does Mr. Franchitti actually allege he faced
         22      discrimination based on his race or national origin, nor does he claim he was subjected
         23      to the allegedly discriminatory staffing, hiring, promotion, or termination practices that
         24      serve as the foundation of Plaintiffs’ discrimination claims. Indeed, several of his
         25      allegations contradict any argument that his claims arise from those allegedly
         26      discriminatory practices. These facts render joinder improper. And because joinder is
         27      improper, any amendment would be futile. See Harter v. Carondelet Health Network,
         28      No. CV-15-00343-TUC-RM, 2017 WL 10505262, at *4 (D. Ariz. Aug. 4, 2017) (“In

Gibson, Dunn &
                                                             1
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                             Case No. 2:17-CV-06848 DMG (PLAx)
        Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 8 of 29 Page ID #:2223


           1     the context of an amendment to add another party, an amendment is futile if it does not
           2     comply with Federal Rule of Civil Procedure 20.”); see also Whatru Holding LLC v.
           3     Bouncing Angels Inc., No. CV 14-05187 BRO (PLAx), 2014 WL 12629952, at *5–6
           4     (C.D. Cal. Sept. 18, 2014) (assessing joinder under Rule 15 futility analysis).
           5             Second, even if Plaintiffs could satisfy the requirements for joinder, Plaintiffs
           6     cannot satisfy Rule 16’s requirement that good cause be shown to alter the Court’s
           7     scheduling order deadline for pleading amendments. This Court’s scheduling order set
           8     a January 17, 2020 deadline to amend and add parties, and Plaintiffs offer no explanation
           9     for why they are nearly a year late in moving to amend to include Mr. Franchitti’s
         10      Section 1981 claims.1 While Plaintiffs argue they delayed in amending because they
         11      were waiting for the EEOC to provide Mr. Franchitti his Right to Sue Notice, Section
         12      1981 claims do not require exhaustion and could have been brought at any time, as
         13      Plaintiffs’ prior pleadings demonstrate. For example, Plaintiffs were in an identical
         14      position when they filed their original and first amended complaints.             For those
         15      pleadings, Plaintiffs did precisely what they could have done here: they asserted Section
         16      1981 claims, even while awaiting their Right to Sue Notices from the EEOC. They
         17      further noted in those pleadings their intention to amend to include their Title VII claims
         18      following exhaustion, an intention they made good on. Such an indication is, of course,
         19      not a requirement; but, it does go to the question of whether Plaintiffs’ failure to meet
         20      the Court’s scheduling order was reasonably foreseeable at the time it was entered, as
         21      well as to Plaintiffs’ diligence in seeking to change the schedule. Plaintiffs could have
         22      followed the same roadmap here, but did not for reasons they have not explained. In
         23      light of the foregoing, Cognizant respectfully submits that Plaintiffs have failed to carry
         24      their burden to show good cause.
         25
         26       1
                      Mr. Franchitti’s Section 1981 claims are also time-barred. Section 1981 claims are
         27           subject to a four-year statute of limitations. Jones v. R.R. Donnelley & Sons Co., 541
                      U.S. 369, 372 (2004). Mr. Franchitti was terminated from Cognizant on July 19,
         28           2016. [Doc. # 117-2 ¶ 73.]
Gibson, Dunn &
                                                              2
Crutcher LLP
                       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                               Case No. 2:17-CV-06848 DMG (PLAx)
        Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 9 of 29 Page ID #:2224


           1              Third, Plaintiffs cannot satisfy Rule 15’s requirements for amending a pleading.
           2     As noted above, amendment would be futile because Mr. Franchitti is not properly
           3     joined. Moreover, Plaintiffs’ undue delay in bringing these claims, particularly the
           4     Section 1981 claims, weighs against allowing amendment. Plaintiffs have been given
           5     two previous opportunities to amend, and a third opportunity at this late date is
           6     unwarranted. Finally, denial of leave to amend will not prejudice Mr. Franchitti, as he
           7     remains free to pursue his highly individualized claims against Cognizant in a separate
           8     suit.
           9              To prevail, Plaintiffs would need to satisfy all three of the aforementioned
         10      requirements; they satisfy none, and that failure is dispositive.       For that reason,
         11      Cognizant respectfully requests this Court deny Plaintiffs’ motion for leave to amend.
         12      II.      FACTUAL BACKGROUND
         13               Cognizant is a global leader in the provision of information technology and
         14      consulting services. Cognizant employs approximately 40,000 individuals in the United
         15      States. In the operative Second Amended Complaint, the three named Plaintiffs—Ms.
         16      Palmer, Mr. Piroumian, and Mr. Cox—bring claims of discrimination under 42 U.S.C.
         17      § 1981 (“Section 1981”) and 42 U.S.C. § 2000e, et seq. (“Title VII”), alleging Cognizant
         18      prefers to employ South Asians and Indians over non-South Asians and individuals not
         19      from India (hereinafter, “non-Indians”), and alleging these supposed preferences have
         20      improperly infiltrated a range of Cognizant’s employment practices, including staffing,
         21      hiring, promotion, and termination. [See generally Doc. # 45.] Cognizant denies these
         22      allegations; it is an equal opportunity employer that values diversity of backgrounds and
         23      opinions and does not tolerate discrimination. [See generally Doc. # 59.]
         24               A.    Plaintiffs’ Allegations in the Second Amended Complaint
         25               In their operative Second Amended Complaint, Plaintiffs’ discrimination claims
         26      are rooted in their allegation that “Cognizant prefers South Asians and Indians in
         27      employment decisions and has instituted four corporate practices to fulfill its
         28      discriminatory preference.” [Doc. # 45 ¶ 16.] These four claims are alleged as follows:

Gibson, Dunn &
                                                              3
Crutcher LLP
                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                               Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 10 of 29 Page ID
                                              #:2225

           1             (1) Staffing: Cognizant allegedly secures work visas for South Asians and Indians
           2                for jobs that do not exist. [Id. ¶¶ 17–18.] This purported practice allegedly
           3                creates a “robust inventory” of South Asians and Indians from which Plaintiffs
           4                claim Cognizant preferentially pulls to staff U.S. positions, eliminating
           5                opportunities for non-South Asians and non-Indians and causing those
           6                individuals to be reassigned to Cognizant’s Corporate Deployment Pool, also
           7                known as “the bench.”2 [Id. ¶ 20.]
           8             (2) Hiring: Cognizant purportedly gives preference to South Asians and Indians
           9                when hiring. [Id. ¶ 21.]
         10              (3) Promotions: Cognizant allegedly awards lower performance scores (Year End
         11                 Appraisals, “YEAs”) to non-South Asians and non-Indians. Specifically,
         12                 Plaintiffs allege “[p]romotions at Cognizant are tied to an employee’s YEA
         13                 score,” so Cognizant’s practice of awarding lower scores to non-South Asians
         14                 and non-Indians causes South Asians and Indians to be promoted at higher
         15                 rates than their colleagues. [Id. ¶ 22.]
         16              (4) Terminations: Cognizant’s alleged practice of preferring South Asians and
         17                 Indians when staffing positions purportedly causes non-South Asians and non-
         18                 Indians to be reassigned to the bench and unable to secure new positions. [Id.
         19                 ¶ 23.] Because Cognizant has an alleged policy of “terminat[ing] employees
         20                 who are on the bench for more than five weeks,” Plaintiffs claim non-South
         21                 Asians and non-Indians are terminated more frequently than South Asians and
         22                 Indians. [Id.]
         23              Each Plaintiff’s claims for discrimination in hiring, staffing, promotion, and
         24      termination are grounded in one or several of these practices. For example, Plaintiff
         25      Palmer alleges she was “repeatedly removed from her position . . . and replaced with
         26
                  2
         27           The Corporate Deployment Pool (“CDP”) is a sort of virtual staging area where
                      individuals not currently staffed in a role remain while applying for new positions.
         28           [Doc. # 45 ¶ 15.]
Gibson, Dunn &
                                                               4
Crutcher LLP
                       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                               Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 11 of 29 Page ID
                                              #:2226

           1     Indian South Asian workers.” [Id. ¶ 26; see also id. ¶ 34 (same for Plaintiff Piroumian);
           2     id. ¶ 55 (similar for Plaintiff Cox).] She also claims she “received unjustifiably low
           3     performance ratings from her managers.” [Id. ¶ 29; see also id. ¶ 45 (same for Plaintiff
           4     Piroumian).] Mr. Piroumian claims he was terminated after six weeks on the bench. [Id.
           5     ¶ 48; see also id. ¶ 56 (same for Plaintiff Cox).] Based on these experiences, Plaintiffs
           6     assert discrimination claims for disparate treatment on the basis of race under Section
           7     1981; disparate treatment on the basis of race and national origin under Title VII; and
           8     disparate impact on the basis of race and national origin under Title VII. [See, e.g., id.
           9     ¶ 72 (disparate treatment claim based on Cognizant’s “employment decisions, including
         10      hiring, promotion, and termination decisions”); id. ¶ 77 (same).] These alleged practices
         11      also serve as the foundation for Plaintiffs’ proposed class, which includes all non-South
         12      Asians and non-Indians who “were not hired, who were not promoted after being in a
         13      position at least 12 months, and/or who were terminated.” [Id. ¶ 60.]
         14            This Court focused on these practices in ruling on Defendants’ motions to dismiss
         15      the First and Second Amended Complaints. [See Doc. # 42 at 2, 6–8 (holding Plaintiffs
         16      Palmer and Piroumian exhausted administrative remedies by sufficiently identifying
         17      promotion and/or termination policies in their EEOC charges); id. at 9 (holding Plaintiffs
         18      stated disparate impact claim based on promotion and termination policies); Doc. # 58
         19      at 4–6 (holding Plaintiff Cox stated disparate impact claim based on hiring practice).]
         20            B.     New Allegations in the Proposed Third Amended Complaint
         21            Plaintiffs’ proposed Third Amended Complaint adds allegations relevant only to
         22      Mr. Franchitti. Yet Mr. Franchitti does not allege he was subjected to any of the
         23      practices Plaintiffs allege are foundational to their discrimination claims. Instead, he
         24      alleges something different in kind—that he was subjected to targeted retaliation by his
         25      supervisor, Raj Bala, for reasons unrelated to his race or national origin.
         26            Mr. Franchitti claims to be an experienced IT professional and a resident of New
         27      York. [Doc. # 117-2 ¶¶ 6, 61.] Cognizant hired him in April 2007 to work in its
         28      Teaneck, New Jersey, office. [Id. ¶ 62.] Mr. Franchitti does not allege he applied to any

Gibson, Dunn &
                                                             5
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                             Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 12 of 29 Page ID
                                              #:2227

           1     other Cognizant jobs before Cognizant hired him, id., so he does not assert a claim based
           2     on Cognizant’s allegedly discriminatory hiring practice.
           3             In 2011, he was promoted to Assistant Vice President. [Id. ¶ 62.] In this role, he
           4     served as Plaintiff Piroumian’s manager in 2014. [Id. ¶ 63.] In May 2014, Mr. Franchitti
           5     claims he complained to Mr. Bala about Cognizant’s alleged practice of signing
           6     fraudulent visa invitation letters, hundreds of which Mr. Franchitti claims he personally
           7     signed. [Id. ¶¶ 67, 69.] Though he alleges he witnessed non-South Asians and non-
           8     Indians in his group lose staffing opportunities in favor of South Asians and Indians, [id.
           9     ¶¶ 66, 68], he does not allege he personally lost any work as a result of this alleged
         10      practice. He alleges he complained about this practice, as well, to Mr. Bala in May 2014.
         11      [Id. ¶ 69.]
         12              In late 2014, as a result of Mr. Franchitti’s alleged reporting, he claims Mr. Bala
         13      began retaliating against him, including by reassigning Mr. Franchitti’s responsibilities
         14      to a “less experienced employee” (whose race and national origin are not alleged), [id. ¶
         15      70], by failing to approve Mr. Franchitti’s legitimate business expenses, and by denying
         16      Mr. Franchitti’s request to be allocated to a new role, [id. ¶¶ 70, 71].
         17              Around that same time, in December 2014, Mr. Franchitti claims he was passed
         18      over for a promotion,3 [id. ¶ 65]; critically, however, he does not tie his failure to be
         19      promoted to Plaintiffs’ core theory of their promotions claims—that non-South Asians
         20      and non-Indians were given lower YEA scores and were therefore not promoted.
         21      Instead, he claims he did not receive a promotion in 2014 or 2015 “despite performing
         22      well” in both years, [id.], and specifically despite receiving top annual appraisal scores
         23      of “exceeds expectations,” the highest possible YEA score, [id. ¶¶ 23, 64]. These
         24      allegations run directly counter to Plaintiffs’ discriminatory promotion claims. In 2016,
         25      just before his termination, Mr. Franchitti claims he received “an unjustifiably low
         26
         27
         28       3
                      He does not allege the person promoted in his stead was South Asian or Indian.
Gibson, Dunn &
                                                              6
Crutcher LLP
                       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                              Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 13 of 29 Page ID
                                              #:2228

           1     performance rating” from Mr. Bala, but he alleges the low rating was “an effort to
           2     retaliate” against him. [Id. ¶ 74 (emphasis added).]
           3           On July 19, 2016, Mr. Franchitti was terminated, [id. ¶ 73], again allegedly “in an
           4     effort to retaliate” against him, [id. ¶ 74 (emphasis added)]. Mr. Franchitti also was not
           5     “placed on the bench” before he was terminated, [id.], so his claims are distinct from
           6     Plaintiffs’ core theory of their termination claims—that Cognizant discriminatorily
           7     terminates employees who have been on the bench for an extended period of time.
           8           As a result of Mr. Bala’s alleged actions, Mr. Franchitti seeks to add two new
           9     claims in the proposed Third Amended Complaint—retaliation claims under Title VII
         10      and Section 1981. [Id. ¶¶ 99–108.] He does not bring these claims on behalf of any
         11      proposed class. [Id.] He also tries to join Plaintiffs in bringing the three existing
         12      discrimination claims, despite the fact his own allegations tie his alleged failure to be
         13      promoted and his termination to individual retaliation, and despite his failure to allege
         14      he was subjected to the allegedly discriminatory practices that underlie Plaintiffs’ hiring,
         15      staffing, promotion, and termination claims. [Id. ¶¶ 85–98.]
         16            C.     Mr. Franchitti’s EEOC Charge
         17            On October 7, 2016, Mr. Franchitti filed a Charge of Discrimination with the
         18      EEOC. [See Doc. # 117-3.] In it he alleged Cognizant discriminated against him based
         19      on his age and national origin, and he alleged retaliation by Cognizant. [Id. ¶ 1.] Though
         20      he generally alleged he was both “denied a promotion due to age and national origin
         21      discrimination and in retaliation,” [id. ¶ 2], and “unlawfully discharged due to age,
         22      national origin and in retaliation,” [id. ¶ 3], his more specific allegations reveal he did
         23      not allege he was discriminated against as a result of any of the four practices at the crux
         24      of Plaintiffs’ claims. Instead, he alleged that he “received very strong reviews and
         25      feedback,” but still was not promoted, [id. ¶ 5], and that he was terminated without
         26      having been placed in the Corporate Deployment Pool, which he claimed was evidence
         27      of retaliation, [id. ¶ 20]. He also generally described the termination and visa practices
         28

Gibson, Dunn &
                                                              7
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                              Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 14 of 29 Page ID
                                              #:2229

           1     alleged in the Second Amended Complaint, but not with respect to his own
           2     circumstances. [See, e.g., id. ¶¶ 21–23.]
           3             D.    Procedural History
           4             On August 22, 2017, Mr. Franchitti, represented by Plaintiffs’ counsel, filed a
           5     False Claims Act (“FCA”) complaint against Cognizant for its allegedly fraudulent visa
           6     practices, which remained under seal until September 2020. See Franchitti v. Cognizant
           7     Tech. Sols. Corp., No. 3:17-CV-06317-PGS-LHG, Doc. #1 (D.N.J. Aug. 22, 2017). On
           8     September 19, 2017, Plaintiffs filed this case, alleging a single disparate treatment claim
           9     under Section 1981. [Doc. # 1.] Cognizant moved to dismiss on October 31, 2017.
         10      [Doc. # 16.] Plaintiffs amended their complaint on January 11, 2018, alleging Plaintiffs
         11      Piroumian and Palmer had exhausted their administrative remedies and adding Title VII
         12      disparate treatment and disparate impact claims for them. [Doc. # 30.] Cognizant
         13      moved to dismiss, [Doc. # 34], which the Court granted in part and denied in part on
         14      September 24, 2018, [Doc. # 42]. On November 14, 2018, more than two years ago,
         15      Plaintiffs amended their complaint for a second time, adding certain allegations and Title
         16      VII claims for Plaintiff Cox. [Doc. # 45.] On January 4, 2019, Cognizant again moved
         17      to dismiss, [Doc. # 48], which the Court granted in part and denied in part, [Doc. # 58].
         18      Cognizant answered on August 23, 2019. [Doc. # 59.]
         19              On October 29, 2019, the Court entered a Scheduling and Case Management
         20      Order re Jury Trial, [Doc. # 75], setting case deadlines, including a January 17, 2020
         21      deadline to amend pleadings and add parties, [Doc. # 75-1]. On February 19, 2020, after
         22      the deadline to amend had passed, and pursuant to the parties’ stipulation, [Doc. # 78],
         23      the Court extended other case deadlines by six months, but made no changes to the
         24      already-passed deadline to amend. [Doc. # 79].4 Since then, the parties have worked
         25
         26       4
                      On December 17, 2020, the parties submitted a joint stipulation to extend deadlines
         27           to the Court. [Doc. # 139.] The stipulation requests the Court extend the fact
                      discovery deadline to September 16, 2021, class certification briefing to October
         28           through December 2021, and trial to May 2022. [Id.]
Gibson, Dunn &
                                                             8
Crutcher LLP
                       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                              Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 15 of 29 Page ID
                                              #:2230

           1     collaboratively to exchange responsive information and resolve discovery disputes. See
           2     Maryott Decl. ¶¶ 2–3. For example, the Parties have engaged in extensive negotiations
           3     regarding custodians and search terms, ultimately agreeing on 22 custodians and
           4     upwards of 100 search terms. Plaintiffs have produced thousands of documents related
           5     to the named Plaintiffs (but have not produced any documents concerning Mr.
           6     Franchitti). Id. ¶ 3. Cognizant has collected and searched documents. Approximately
           7     300,000 documents hit on the relevant search terms, and first-level review of those
           8     documents is more than 80% complete. Id. Cognizant intends to produce the first large
           9     set of documents by the end of this month, with others to follow thereafter. Id.
         10      Defendants have also produced applicant and staffing data pertaining to hundreds of
         11      thousands of individuals and intend to produce a large additional set of employee data
         12      by the end of the year, which should nearly complete data production. Id. ¶ 2. And
         13      Defendants have produced certain documents and other information both formally and
         14      informally requested by Plaintiffs over the past year. Id. The discovery process on
         15      Cognizant’s end has required substantial resources, especially in light of the COVID-19
         16      pandemic. Id. ¶ 4.
         17            On September 8, 2020, the court in Mr. Franchitti’s FCA case ordered Plaintiffs’
         18      counsel to serve Cognizant with the unsealed complaint. See Franchitti v. Cognizant
         19      Tech. Sols. Corp., No. 3:17-CV-6317-PGS-LHG, Doc. # 5 (D.N.J. Sept. 8, 2020). On
         20      October 26, 2020, the EEOC issued Mr. Franchitti’s Notice of Right to Sue. [Doc. #
         21      117-5.] On November 11, 2020, Plaintiffs sought Cognizant’s consent to amend the
         22      complaint for a third time. [Doc. # 117-6 at 9.] The parties met and conferred on
         23      November 18, 2020, and on November 23, 2020, Cognizant declined to stipulate to
         24      amendment. [Id. at 4, 6.] Plaintiffs filed their motion to amend on December 7, 2020.
         25      [See Doc. # 117.]
         26
         27
         28

Gibson, Dunn &
                                                           9
Crutcher LLP
                     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                            Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 16 of 29 Page ID
                                              #:2231

           1     III. THE LEGAL STANDARDS GOVERNING THIS MOTION
           2           A.     Federal Rule of Civil Procedure 20
           3           A motion to amend pleadings “brings into consideration” not just federal pleading
           4     rules, but also Federal Rule of Civil Procedure 20, concerning the joinder of parties.
           5     Desert Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371, 1374 (9th Cir. 1980); see
           6     Bassett v. Haw. Disability Rights Ctr., Civ. No. 18-00475 JMS-KJM, 2019 WL
           7     2236075, at *4 (D. Haw. May 23, 2019) (“[A]ny amended complaint must comply with
           8     Federal Rule[] of Civil Procedure . . . 20.”). Under Rule 20(a)(1), joinder of plaintiffs
           9     is proper if (1) the plaintiffs “assert any right to relief jointly, severally, or in the
         10      alternative with respect to or arising out of the same transaction, occurrence, or series of
         11      transactions or occurrences”; and (2) “any question of law or fact common to all
         12      plaintiffs will arise in the action.” Fed. R. Civ. P. 20(a)(1).
         13            “Even once these requirements are met, a district court must examine whether
         14      permissive joinder would ‘comport with the principles of fundamental fairness’ or would
         15      result in prejudice to either side.” Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296
         16      (9th Cir. 2000) (quoting Desert Empire Bank, 623 F.2d at 1375).              “A court has
         17      ‘discretion to refuse joinder in the interest of avoiding prejudice and delay.’” Rubio v.
         18      Monsanto Co., 181 F. Supp. 3d 746, 756 (C.D. Cal. 2016) (Gee, J.) (quoting Acevedo v.
         19      Allsup’s Convenience Stores, Inc., 600 F.3d 516, 521 (5th Cir. 2010)).
         20            B.     Federal Rule of Civil Procedure 16
         21            In addition, a party seeking to amend after the deadline set by the court’s
         22      scheduling order must satisfy the requirements of Federal Rule of Civil Procedure 16.
         23      See Pasha v. Viscosi, No. 2:19-cv-05672-ODW-AGR, 2020 WL 586821, at *1 (C.D.
         24      Cal. Feb. 5, 2020). Under Rule 16, “[a] schedule may be modified only for good cause
         25      and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Under Rule 16, “[g]ood cause
         26      may be found where the moving party shows it assisted the court with creating a
         27      workable scheduling order, that it is unable to comply with the scheduling order’s
         28      deadlines due to matters not reasonably foreseeable at the time the scheduling order

Gibson, Dunn &
                                                             10
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                              Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 17 of 29 Page ID
                                              #:2232

           1     issued, and that it was diligent in seeking a modification once it became apparent it could
           2     not comply with the scheduling order.” Campos v. Cty. of Riverside, No. 14-cv-1370-
           3     JGB-KKX, 2016 WL 9173450, at *2 (C.D. Cal. Apr. 5, 2016) (quoting Jackson v.
           4     Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999)).
           5            C.    Federal Rule of Civil Procedure 15
           6            Finally, a party seeking to amend its complaint must also satisfy Federal Rule of
           7     Civil Procedure 15, which sets forth the generally applicable standard for leave to
           8     amend. “In the Ninth Circuit, courts consider five factors in deciding whether to grant
           9     leave to amend: (1) bad faith, (2) undue delay, (3) prejudice to the opposing party, (4)
         10      futility of amendment, and (5) whether the plaintiff has previously amended the
         11      complaint.” Castellucci v. JPMorgan Chase Bank, N.A., No. 20-cv-04580-AB-KSX,
         12      2020 WL 4873869, at *3 (C.D. Cal. Aug. 10, 2020). “[F]utility of amendment alone
         13      can justify the denial” of leave. Ahlmeyer v. Nev. Sys. of Higher Educ., 555 F.3d 1051,
         14      1055 (9th Cir. 2009).
         15      IV.    ARGUMENT
         16             This Court should deny Plaintiffs’ motion for leave to amend because Plaintiffs
         17      cannot satisfy the requirements of Rule 20, Rule 16, or Rule 15, let alone the
         18      requirements of all three.
         19             A.    Mr. Franchitti Cannot Be Properly Joined Under Rule 20
         20             To properly add Mr. Franchitti, Plaintiffs bear the burden of demonstrating that
         21      Mr. Franchitti may permissibly be joined under Rule 20(a). Desert Empire Bank, 623
         22      F.2d at 1374–75; see Jenkins v. Lares, No. 2:13-CV-2273-DB, 2017 WL 3381809, at *3
         23      (E.D. Cal. Aug. 7, 2017), R. & R. adopted, 2017 WL 3953891 (E.D. Cal. Sept. 8, 2017)
         24      (“The plaintiff bears the burden of demonstrating that the requirements of permissive
         25      joinder are satisfied.”). Plaintiffs relegate their joinder “argument” to a single sentence
         26      in a footnote, and for that reason, it is waived. [Doc. # 117 at 12 n.3.]; see United States
         27      v. Sanchez, 745 F. App’x 690, 692 (9th Cir. 2018) (unpublished) (finding argument
         28      waived because it was “consign[ed] . . . to a single sentence in a single footnote”).

Gibson, Dunn &
                                                             11
Crutcher LLP
                       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                              Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 18 of 29 Page ID
                                              #:2233

           1           Even if not waived, Plaintiffs’ assertions fall short of satisfying Rule 20(a)’s
           2     requirement that Mr. Franchitti’s claims be sufficiently related to Plaintiffs’ claims.
           3     Allowing joinder here would undermine the interests of justice, prejudice Cognizant,
           4     and would not serve judicial efficiency.
           5                  1.     Plaintiffs’ Claims and Mr. Franchitti’s Claims Arise from
           6                         Different Transactions and Occurrences and Do Not Share
                                     Common Questions of Law or Fact
           7
           8           To satisfy Rule 20(a)(1), Plaintiffs must meet two prerequisites: (1) they must
           9     demonstrate Mr. Franchitti’s claims arise from the “same transaction, occurrence, or
         10      series of transactions or occurrences” as Plaintiffs’ claims; and (2) they must
         11      demonstrate that a “question of law or fact common to all plaintiffs will arise in the
         12      action.” Fed. R. Civ. P. 20(a)(1). Plaintiffs satisfy neither.
         13            The first prerequisite “refers to the similarity in the factual background of the
         14      claims.” Rubio, 181 F. Supp. 3d at 756 (internal quotation marks omitted) (quoting
         15      Padron v. Onewest Bank, No. 2:14-CV-01340-ODW(Ex), 2014 WL 1364901, at *2
         16      (C.D. Cal. Apr. 7, 2014)). To be sufficiently factually similar, the claims must share
         17      some “logical relationship” and “‘involve enough related operative facts’” to render
         18      joinder appropriate. Id. at 756–57 (quoting Nguyen v. CTS Elecs. Mfg. Sols. Inc., 301
         19      F.R.D. 337, 341 (N.D. Cal. 2014)). While “allegations of a common discriminatory
         20      policy or practice, or a company-wide policy of discrimination” can support joinder,
         21      Smith v. Cnty. of Santa Clara, No. 5:11-CV-05643 EJD, 2013 WL 3242346, at *4 (N.D.
         22      Cal. June 25, 2013) (quoting Wynn v. Nat’l Broad. Co., 234 F. Supp. 2d 1067, 1087
         23      (C.D. Cal. 2002)), the alleged policy or practice must apply to each joined plaintiff, see
         24      id. at *6; Meraz v. Broad. Music, Inc., No. 2:18-CV-09010-VAP (MAAx), 2019 WL
         25
         26
         27
         28

Gibson, Dunn &
                                                             12
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                              Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 19 of 29 Page ID
                                              #:2234

           1     6703391, at *2 (C.D. Cal. May 22, 2019) (joinder improper in part because alleged
           2     general policy of employment discrimination did not apply to plaintiff).5
           3             The second prerequisite, which requires that the claims raise common questions
           4     of law or fact, is not stringent, but neither is it toothless. See Smith, 2013 WL 3242346,
           5     at *5. “Where claims require significant ‘individualized attention,’ they do not involve
           6     ‘common questions of law or fact.’” Robinson v. Geithner, No. 1:05-CV-01258-LJO-
           7     SKO, 2011 WL 66158, at *8 (E.D. Cal. Jan. 10, 2011) (quoting Coughlin v. Rogers, 130
           8     F.3d 1348, 1351 (9th Cir. 1997)).
           9             Plaintiffs’ proposed allegations relating to Mr. Franchitti do not arise from the
         10      same transaction as Plaintiffs’ claims, nor do they raise common questions of law or
         11      fact. Plaintiffs claim they were discriminated against based on their race and national
         12      origin. Mr. Franchitti, by contrast, links each alleged adverse action he suffered to his
         13      supervisor’s alleged retaliation against him; he does not allege discrimination based on
         14      his own race or national origin. [See, e.g., Doc. # 117-2 ¶ 74 (Mr. Franchitti was
         15      terminated after receiving an unjustifiably low performance rating “in an effort to
         16      retaliate” against him); id. ¶ 70 (Mr. Bala reduced Mr. Franchitti’s responsibilities); id.
         17      ¶¶ 64, 65, 70 (Mr. Franchitti was passed over for promotion in December 2014, when
         18      Mr. Bala allegedly began retaliating against him and after receiving high YEA scores).]
         19      His claims thus “arise from . . . discrete event[s] unique to [him].” Smith, 2013 WL
         20      3242346, at *5.
         21              Unsurprisingly, then, Mr. Franchitti does not claim he was impacted by any of the
         22      four allegedly discriminatory practices Plaintiffs allege are central to their hiring,
         23      staffing, promotion, and termination claims. See id. at *5 (joinder improper because
         24      plaintiff did not allege same pattern and practice as other plaintiffs); Robinson, 2011 WL
         25
         26       5
                      Plaintiffs’ cited case, MadKudu Inc. v. U.S. Citizenship and Immigration Services,
         27           No. 20-CV-02653-SVK, 2020 WL 5628968 (N.D. Cal. Sept. 14, 2020), is in accord.
                      Id. at *4 (joinder proper where alleged discriminatory pattern and practice “adversely
         28           affect[ed] all Plaintiffs” (emphasis added)).
Gibson, Dunn &
                                                             13
Crutcher LLP
                       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                               Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 20 of 29 Page ID
                                              #:2235

           1     66158, at *6–8 (same). The alleged practice of preferentially hiring South Asians and
           2     Indians does not apply to Mr. Franchitti because he did not apply to any positions other
           3     than the one for which he was hired. [Doc. # 117-2 ¶¶ 22, 62.] The alleged practice of
           4     giving non-South Asians and non-Indians lower YEA scores so as to preferentially
           5     promote South Asians and Indians does not apply to Mr. Franchitti because he
           6     consistently received high, not low, YEA scores. [Id. ¶¶ 23, 64.] And, the time period
           7     in which he was not promoted—2014 and 2015—overlaps almost entirely with the time
           8     in which he alleges Mr. Bala was taking retaliatory—but not discriminatory—actions
           9     against him, suggesting he believes those actions to have been retaliatory, not
         10      discriminatory.6 [Id. ¶¶ 65, 69, 70.] Nor does the alleged practice of terminating non-
         11      South Asians and non-Indians who have been assigned to the bench for an extended
         12      period apply to Mr. Franchitti because he was not allocated to the CDP before his
         13      termination. [Id. ¶¶ 24, 74.] Finally, he was not subject to Cognizant’s allegedly
         14      discriminatory practice of preferring to staff South Asians and Indians because he does
         15      not allege he personally was not staffed in certain roles based on his race or national
         16      origin, or that any position for which he should have been considered was given to a
         17      South Asian or Indian employee. [Id. ¶ 21; id. ¶ 66 (alleging his reports were passed
         18      over).] The only allegation regarding his desire to work in a different role is tied directly
         19      to his allegations of retaliation, not to any purported discrimination. [Id. ¶ 71 (“[H]e
         20      was denied the role by Mr. Bala.”).]
         21              These different claims—Plaintiffs’ allegations of company-wide discrimination
         22      as to hiring, promotion, staffing, and termination and Mr. Franchitti’s allegations of
         23      specific instances of retaliation by a single supervisor—do not share a logical
         24
         25       6
                      Though he alleges “the vast majority of promotions at Cognizant were awarded to
         26           South Asian and Indian employees,” [Doc. # 117-2 ¶ 65], he does not allege that any
         27           promotion for which he was qualified or in which he was interested was given to a
                      South Asian or Indian person, and he does not allege that Mr. Bala discriminated
         28           against him based on his race or national origin.
Gibson, Dunn &
                                                             14
Crutcher LLP
                       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                              Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 21 of 29 Page ID
                                              #:2236

           1     relationship or operative facts. Mr. Franchitti’s retaliation-based claims require him to
           2     “produce individualized proof”—indeed, even if Plaintiffs could “establish[] a pattern
           3     and practice of discrimination,” this evidence would “not [be] sufficient for [Mr.
           4     Franchitti] to prevail.” Renati v. Wal-Mart Stores, Inc., No. 19-CV-02525-CRB, 2019
           5     WL 5536206, at *5 (N.D. Cal. Oct. 25, 2019).
           6           Moreover, several of Mr. Franchitti’s allegations directly contradict Plaintiffs’
           7     discrimination claims, further making joinder improper. See Smith, 2013 WL 3242346,
           8     at *6 & n.2 (joinder improper where plaintiff’s claims contradicted properly joined
           9     plaintiffs’ claims). For example, Mr. Franchitti complains he was not assigned to the
         10      bench before being terminated, whereas Plaintiffs tie their termination discrimination
         11      claims to an alleged practice of terminating non-South Asians and non-Indians who have
         12      spent time on the bench without a new project. [Doc. # 117-2 ¶¶ 24, 74.] Mr. Franchitti
         13      also alleges he was an active participant in the alleged visa-fraud practice that Plaintiffs
         14      challenge as discriminatory, [id. ¶ 67], and that he was Plaintiff Piroumian’s supervisor
         15      when Mr. Piroumian allegedly faced discrimination, [id. ¶¶ 35, 38, 63].
         16            Finally, Plaintiffs try to connect Mr. Franchitti’s claims to theirs by noting that
         17      Plaintiffs’ “existing invitation letter allegations are based on Mr. Franchitti’s
         18      experiences,” [Doc. # 117 at 2; accord id. at 7], but this approach fares no better. Those
         19      allegations are not operative facts for Mr. Franchitti’s retaliation-based claims because
         20      he does not allege he was subjected to the alleged practice of preferring visa-holders.
         21      See Smith, 2013 WL 3242346, at *5. Mr. Franchitti’s alleged reporting of those
         22      practices, or his signing of allegedly false invitation letters, does not render his separate
         23      and distinct retaliation-based claims “logically related” to Plaintiffs’ discrimination
         24      claims. Id. That Mr. Franchitti is a potential witness in this case does not make him a
         25      proper plaintiff.
         26
         27
         28

Gibson, Dunn &
                                                             15
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                              Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 22 of 29 Page ID
                                              #:2237

           1                   2.     Joinder Would Be Fundamentally Unfair and Would Not Serve
           2                          Judicial Economy

           3             Even if Plaintiffs could satisfy the prerequisites to join Mr. Franchitti, joinder
           4     would not comport with principles of fundamental fairness. See Coleman, 232 F.3d at
           5     1296. Nor would adding Mr. Franchitti promote trial convenience or expedite the final
           6     determination of the dispute, the two primary purposes of Rule 20. See League to Save
           7     Lake Tahoe v. Tahoe Reg’l Plan. Agency, 558 F.2d 914, 917 (9th Cir. 1977). Instead, it
           8     would serve only to delay the case and prejudice Cognizant by forcing it to respond to a
           9     new complaint and engage in discovery on entirely distinct claims.
         10              This case was filed over three years ago in September 2017. [Doc. # 1.] Since
         11      then, Plaintiffs have amended their complaint twice, and Cognizant has moved to
         12      dismiss twice. [Doc. # 30, 34, 45, 48.] These motions, and the Court’s orders on them,
         13      focused on the allegedly discriminatory practices central to Plaintiffs’ four types of
         14      claims. [See, e.g., Doc # 42 at 6–9; Doc. # 58 at 3–6.] Moreover, given that the statute
         15      of limitations has run on Mr. Franchitti’s Section 1981 claims, Cognizant would likely
         16      need to move to dismiss again to eliminate those untimely claims.7 See [Doc. # 117-2
         17      ¶ 73 (Mr. Franchitti was terminated on July 19, 2016)]; Jones, 541 U.S. at 372 (statute
         18      of limitations for Section 1981 claims is four years).
         19              Cognizant answered the operative complaint over a year ago [Doc. # 59], and
         20      discovery as to the existing claims has been ongoing since then. See Maryott Decl. ¶¶ 2–
         21      4. Cognizant has already dedicated significant resources to a discovery process centered
         22      on the complaint as written. Id. Cognizant’s production of relevant data is nearly
         23      complete, and its rolling production of relevant documents will commence by month’s
         24      end. See id. ¶¶ 2–3. Adding Mr. Franchitti, whose claims completely diverge from (and
         25
         26       7
                      Even if Mr. Franchitti could avail himself of tolling as to his Section 1981
         27           discrimination claim (a point Cognizant does not concede), Mr. Franchitti could
                      certainly not claim tolling as to his newly added section 1981 retaliation claim. [Doc.
         28           # 117-2 ¶¶ 104–08.]
Gibson, Dunn &
                                                              16
Crutcher LLP
                       DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                               Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 23 of 29 Page ID
                                              #:2238

           1     at times conflict with) Plaintiffs’ claims, would require more than “some additional
           2     discovery,” [Doc. # 117 at 7]; it would expand the case unnecessarily and require
           3     Cognizant to start discovery anew as to his unique claims.
           4           Nor would adding Mr. Franchitti promote trial convenience. Quite the opposite;
           5     adding him could prejudice Cognizant in the event of a trial in this case. The distinct
           6     nature of Mr. Franchitti’s claims as compared to Plaintiffs’ claims unnecessarily risks
           7     confusing the jury.
           8           By contrast, Mr. Franchitti would not be prejudiced if he is not allowed to join
           9     this suit so late in the game. He is, of course, “free to proceed with his . . . individual
         10      claims” in a separate suit. Rubio, 181 F. Supp. 3d at 759. Moreover, he is already
         11      litigating another case against Cognizant, based on largely the same set of alleged facts,
         12      in which he is represented by Plaintiffs’ counsel. See Franchitti v. Cognizant Tech. Sols.
         13      Corp., No. 3:17-CV-6317-PGS-LHG, Doc. #1 (D.N.J. Aug. 22, 2017). It is unclear why
         14      Mr. Franchitti seeks to bring his retaliation claims in this lawsuit in California, rather
         15      than in the lawsuit in New Jersey where he is already a plaintiff, or in New York, where
         16      he resides.
         17            Given Mr. Franchitti’s distinct claims, a new suit would not be duplicative of this
         18      one, and allowing Mr. Franchitti to join this case would only serve to prejudice
         19      Cognizant. For the foregoing reasons, joinder is improper.
         20            B.      Plaintiffs Do Not Demonstrate Good Cause to Modify the Court’s
         21                    Scheduling Order Under Rule 16

         22            In addition to satisfying Rule 20’s requirements, a party seeking to amend after
         23      the deadline set by the court’s scheduling order must satisfy the requirements of Federal
         24      Rule of Civil Procedure 16(b)(4), which requires “good cause” and the judge’s consent
         25      to modify a scheduling order. To demonstrate good cause under Rule 16, the moving
         26      party must show (1) “it assisted the court with creating a workable scheduling order”;
         27      (2) “it is unable to comply with the scheduling order’s deadlines due to matters not
         28      reasonably foreseeable at the time the scheduling order issued”; and (3) “it was diligent

Gibson, Dunn &
                                                            17
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                             Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 24 of 29 Page ID
                                              #:2239

           1     in seeking a modification once it became apparent it could not comply with the
           2     scheduling order.” Campos, 2016 WL 9173450, at *2 (quoting Jackson, 186 F.R.D. at
           3     608). “The Court also considers the existence and degree of prejudice to the non-moving
           4     parties in determining whether there is good cause to permit modification.” In re Silver
           5     Wheaton Corp. Secs. Litig., No. 2:15-cv-5146-CAS (JEMx), 2018 WL 1517130, at *2
           6     (C.D. Cal. Mar. 26, 2018).
           7           Plaintiffs argue they were diligent in seeking to add Mr. Franchitti because he did
           8     not receive his Right to Sue Notice from the EEOC until late-October 2020. This
           9     argument misses the mark. Mr. Franchitti’s Right to Sue Notice is irrelevant to his
         10      Section 1981 claims, which do not require exhaustion. See Woods v. Storms, 793 F.
         11      App’x 542, 543 (9th Cir. 2020) (unpublished), cert. denied, No. 20-484 (U.S. Nov. 16,
         12      2020) (unlike Title VII claims, exhaustion not required for Section 1981 claims).
         13      Plaintiffs never explain why they did not amend to add Mr. Franchitti and his two
         14      Section 1981 claims before the January 17, 2020 deadline. This is the exact procedure
         15      used by every other Plaintiff in this case. Plaintiffs’ original Complaint included only a
         16      Section 1981 claim because they had not yet received their Right to Sue Notices.
         17      [Doc. # 1 ¶¶ 6, 67–71 & n.2.] Then, when they received their Right to Sue Notices, they
         18      filed the First Amended Complaint, adding their Title VII claims. [Doc. # 30 ¶¶ 6, 72–
         19      80]. Mr. Cox followed the same blueprint, first asserting only a Section 1981 claim, [id.
         20      ¶¶ 6, 67–71 & n.2], and then subsequently amending to include his Title VII claims upon
         21      receipt of his Right to Sue Notice, [Doc. # 45 ¶¶ 6, 75–83]. Plaintiffs offer no
         22      explanation for why they could not have followed this same process for Mr. Franchitti.
         23            Plaintiffs also cannot show they were unable to comply with the scheduling
         24      order’s deadline as to the Title VII claims “due to matters not reasonably foreseeable at
         25      the time the scheduling order issued.” Campos, 2016 WL 9173450, at *2. Mr. Franchitti
         26      filed his Charge of Discrimination with the EEOC on October 7, 2016. [Doc. # 117-3.]
         27      And Plaintiffs’ counsel has known about Mr. Franchitti, and his potential claims against
         28      Cognizant, since at least August 22, 2017, when counsel began representing Mr.

Gibson, Dunn &
                                                            18
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                              Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 25 of 29 Page ID
                                              #:2240

           1     Franchitti in his FCA action against Cognizant. See Franchitti v. Cognizant Tech. Sols.
           2     Corp., No. 3:17-CV-6317-PGS-LHG, Doc. #1 (D.N.J. Aug. 22, 2017). Moreover,
           3     Plaintiffs themselves explain that they relied on some of the evidence underlying Mr.
           4     Franchitti’s FCA suit to form the basis of their original Complaint. [Doc. # 1 ¶ 18;
           5     Doc. # 117 at 1.] As such, they are hard-pressed to now assert that his Section 1981 and
           6     Title VII claims were not “reasonably foreseeable.” Campos, 2016 WL 9173450, at *2.
           7     Given the foreseeability of their proposed amendment, Plaintiffs could have (and should
           8     have) informed the Court far earlier about Mr. Franchitti and his potential claims.
           9           Finally, the cases Plaintiffs cite in support of their good cause argument are either
         10      inapposite or stand for the uncontroversial proposition that leave to amend may be
         11      granted where the need to amend was not reasonably foreseeable because of information
         12      discovered after the relevant deadline had passed. See [Doc. # 117 at 5–6]; Lodge v.
         13      U.S. Remodelers, Inc., No. CV 07-5409 CAS (AJWx), 2009 WL 10674127, at *5 (C.D.
         14      Cal. Feb. 1, 2009) (plaintiffs’ need to amend was not reasonably foreseeable because
         15      necessary information was uncovered in discovery after deadline); De Stefan v. Frito
         16      Lay, Inc., No. SACV 10-0112 DOC (MLGx), 2010 WL 11515253, at *2 (C.D. Cal. Sept.
         17      28, 2010) (same); DatCard Sys., Inc. v. PacsGear, Inc., No. SACV 10-1288 DOC
         18      (VBx), Doc. # 51, at 1, 3 (C.D. Cal. Nov. 29, 2011) (same); Mireles v. Paragon Sys.,
         19      Inc., No. 13-CV-122-L (BGS), 2014 WL 575713, at *1–2 (S.D. Cal. Feb. 11, 2014)
         20      (finding good cause to allow Plaintiff to seek leave to amend because of evidence found
         21      in discovery, but not granting leave to amend the complaint); McKneely v. Zachary
         22      Police Dep’t, CIV.A. No. 12-354-SDD-RLB, Doc. # 28, at 3 (M.D. La. Aug. 6, 2013)
         23      (granting unopposed motion for leave to amend without asking whether the need to
         24      amend was “reasonably foreseeable”). These cases do not save their motion.
         25            Plaintiffs have not carried their burden to show good cause. They have offered
         26      no explanation for their failure to timely add Mr. Franchitti’s Section 1981 claims, nor
         27      do they offer sufficient reasons to overlook their failure to timely apprise the Court of
         28      Mr. Franchitti’s Title VII claims.

Gibson, Dunn &
                                                            19
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                             Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 26 of 29 Page ID
                                              #:2241

           1           C.     The Rule 15 Factors Governing the Propriety of Amendment Weigh
           2                  Against Granting Leave to Amend Plaintiffs’ Second Amended
                              Complaint
           3
           4           Even if Plaintiffs satisfy Rule 20’s joinder requirements and Rule 16’s good cause
           5     requirements, they would still need to comply with Federal Rule of Civil Procedure
           6     15(a)(2)—the general rule governing amendment of pleadings. They cannot do so.
           7     Under Rule 15, “courts consider five factors in deciding whether to grant leave to amend:
           8     (1) bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of
           9     amendment, and (5) whether the plaintiff has previously amended the complaint.”
         10      Castellucci, 2020 WL 4873869, at *3. Assuming the proposed complaint is not brought
         11      in bad faith, the remaining four of these factors weigh against allowing amendment.
         12            First, any amendment would be futile. It would be futile in full because Mr.
         13      Franchitti cannot be properly joined. See Section IV.A, supra; Harter, 2017 WL
         14      10505262, at *4 (“In the context of an amendment to add another party, an amendment
         15      is futile if it does not comply with Federal Rule of Civil Procedure 20.”); Whatru
         16      Holding LLC, 2014 WL 12629952, at *5–6 (assessing joinder under Rule 15 futility
         17      analysis). Alternatively, even if properly joined, amendment to include Mr. Franchitti’s
         18      Section 1981 claims, or at a minimum his Section 1981 retaliation claim, would also be
         19      futile because those claims are barred by the applicable statute of limitations. See
         20      [Doc. # 117-2 ¶ 73 (Mr. Franchitti was terminated on July 19, 2016)]; Jones, 541 U.S.
         21      at 372 (statute of limitations for Section 1981 claims is four years).        Futility of
         22      amendment alone warrants denying the motion. Ahlmeyer, 555 F.3d at 1055 (“futility
         23      of amendment alone can justify the denial” of leave).
         24            Second, as discussed above, allowing Plaintiffs to add Mr. Franchitti would
         25      prejudice Cognizant by expanding the scope of discovery. See Section IV.A.2, supra.
         26      Cognizant has made more than a year’s worth of progress with Plaintiffs to shape the
         27      scope of discovery and has produced responsive data and documents as a result. See
         28      Maryott Decl. ¶¶ 2–3. If Mr. Franchitti were added, Cognizant would be required to

Gibson, Dunn &
                                                           20
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                             Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 27 of 29 Page ID
                                              #:2242

           1     conduct additional unique discovery on Mr. Franchitti’s claims, which center on several
           2     allegedly retaliatory acts taken by a supervisor nowhere else mentioned in the complaint.
           3           Third, Plaintiffs have unreasonably delayed in seeking to bring Mr. Franchitti’s
           4     Section 1981 claims, and have similarly unreasonably delayed with respect to Mr.
           5     Franchitti’s Title VII claims by failing to raise the potential for such claims with the
           6     Court earlier in this suit. See Section IV.B, supra.
           7           Fourth, and finally, Plaintiffs have previously amended twice, and the parties
           8     engaged in extensive related briefing over the course of two years. See Griggs v. Pace
           9     Am. Grp., Inc., 170 F.3d 877, 879 (9th Cir. 1999) (“The trial court’s discretion to deny
         10      the motion is particularly broad where, as here, a plaintiff previously has been granted
         11      leave to amend.”). This three-year-old case should continue its forward trajectory
         12      without a new plaintiff and new claims. Mr. Franchitti can and should assert his claims
         13      elsewhere.
         14      V. CONCLUSION
         15            Because Plaintiffs cannot satisfy any of the three rules they must satisfy—Rule
         16      20, Rule 16, or Rule 15—Cognizant respectfully requests the Court deny Plaintiffs’
         17      Motion for Leave to Amend.
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28

Gibson, Dunn &
                                                            21
Crutcher LLP
                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                             Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 28 of 29 Page ID
                                              #:2243

           1     Dated: December 18, 2020
           2                                           THEODORE J. BOUTROUS JR.
           3                                           MICHELE L. MARYOTT
                                                       KATHERINE V.A. SMITH
           4                                           LAUREN M. BLAS
           5                                           ELIZABETH A. DOOLEY
                                                       MATTHEW T. SESSIONS
           6                                           GIBSON, DUNN & CRUTCHER LLP
           7
           8                                           By: /s/ Michele L. Maryott
                                                           Michele L. Maryott
           9
         10                                            Attorneys for Defendants
                                                       COGNIZANT TECHNOLOGY SOLUTIONS
         11                                            CORPORATION and COGNIZANT
         12                                            TECHNOLOGY SOLUTIONS U.S.
                                                       CORPORATION
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28

Gibson, Dunn &
                                                          22
Crutcher LLP
                     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                            Case No. 2:17-CV-06848 DMG (PLAx)
             Case 2:17-cv-06848-DMG-PLA Document 140 Filed 12/18/20 Page 29 of 29 Page ID
                                              #:2244

           1
           2                                CERTIFICATE OF SERVICE
           3           I hereby certify that a true and correct copy of the foregoing was served today
           4     on all counsel of record by electronic service through the Court’s CM/ECF filing
           5     system.
           6
           7     Dated: December 18, 2020                                  /s/Michele L. Maryott
           8                                                               Michele L. Maryott
           9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28

Gibson, Dunn &
                                                           23
Crutcher LLP
                     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND
                                            Case No. 2:17-CV-06848 DMG (PLAx)
